Citation Nr: 1432752	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-16 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 22, 2012, and in excess of 20 percent thereafter, for degenerative disease of the thoracolumbar spine with chronic low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, granted service connection for degenerative disease of the thoracolumbar spine with chronic low back pain and assigned a 10 percent rating, effective December 19, 2006.  The Veteran filed a notice of disagreement with the assigned rating in November 2007 and was provided with a statement of the case in April 2008.  The Veteran perfected his appeal with a June 2008 VA Form 9.  

The Veteran testified at a Travel Board hearing in November 2009. 

In January 2010 the Board remanded the claim for further development.  

In August 2012, the Board denied the Veteran's claim for an increased rating and remanded the issue of entitlement to separate ratings for bilateral lower extremities secondary to the degenerative disease of the thoracolumbar spine with chronic low back pain, for further development.  

In a March 2013 rating decision, the RO granted service connection for lumbar radiculopathy of the bilateral extremities.  The RO also increased the Veteran's rating for his degenerative disease of the thoracolumbar spine with chronic low back pain to 20 percent, effective August 22, 2012.  

The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in May 2013 vacating and remanding the denial of an increased rating to the Board for compliance with the JMR.  The Court did not disturb the remand portion of the Board's decision.  

A review of the Veteran's paperless claims files reveal an April 2014 VA Form 21-4142 in the Veteran's VBMS file; and VA treatment records dated May 2012 to March 2013 and a May 2014 Appellate Brief in the Veteran's Virtual VA file.  The other records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 Order, the Court vacated and remanded the Board's decision, finding that the February 2011 VA examiner did not adequately evaluate whether functional ability was significantly affected during flare-ups, and therefore the opinion was inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Court found that the Board erred in relying on the February 2011 VA examination to deny a higher initial rating and the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes the April 2014 VA Form 21-4142 in which the Veteran reported ongoing treatment for his low back from January 2013 to the present.  The Board also notes a January 2014 Report of Contact that shows the Veteran underwent back surgery in January 2014 at the VA medical center.  As such, the Board finds that all outstanding VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the James A. Hayley VA Medical Center dated March 2013 to the present.  
2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his degenerative disease of the thoracolumbar spine with chronic low back pain.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



